Citation Nr: 1217781	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Veteran served on active duty from November 1943 to April 1944.  He died in September 2008, and the Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151 has been raised by the Appellant in statements in August 2010 and in January 2011, which is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in September 2008, and the death certificate lists the immediate cause of death as myocardial infarction due to or as a consequence of metastatic colon cancer; the death certificate did not list any significant condition contributing to death. 





2.  There is no competent evidence to show that the Veteran's death from myocardial infarction due to or as a consequence of metastatic colon cancer was due to any disability that was incurred in service from November 1943 to April 1944, or was otherwise related to service. 

3.  The Veteran's service-connected disability at the time of his death was psychosis with mental deficiency, evaluated as noncompensable, and the service-connected disability is not shown to have caused or contributed materially in producing or hastening the Veteran's death. 


CONCLUSION OF LAW

The Veteran's fatal myocardial infarction due to or as a consequence of metastatic colon cancer was not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




The RO provided pre-adjudication VCAA notice by letter, dated in November 2008.  The Appellant was notified of the type of evidence that was required to substantiate the claim for the cause of the Veteran's death.  She was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  Notice as to the effective date of the claim and the degree of disability assignable was not given; nevertheless, as the claim is denied, there can be no possibility of any prejudice to the Appellant with respect to any defect in the VCAA notice pertaining to the effective date of the claim and the degree of disability assignable. 

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected, except for a statement of the condition, if any, for which a veteran was service-connected at the time of his death). 







To the extent that the RO omitted in the VCAA notice the type of evidence required to substantiate the claim of service connection for the cause of death based on a disability already service-connected condition, the RO erred.  To determine whether the error was prejudicial, the entire record can be reviewed.  An error may be nonprejudicial where the record demonstrates that the Appellant had actual knowledge of the information and evidence necessary to substantiate the claim. 
See Mayfield v. Nicholson, 19 Vet.App. 103, 121 (2005).  

Actual knowledge can be established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate her claim. Vazquez-Flores v. Peake, 22 Vet.App. 37, 48 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir.2009).  In her notice of disagreement and in her substantive appeal, the Appellant stated that the Veteran's service-connected psychosis with mental deficiency caused the Veteran's death and she referred to VA records since the 1990s to support her claim.  The RO subsequently obtained the VA records from 1990 to 2008.  As the Appellant demonstrated actual knowledge that service connection for the cause of death may be established by a disability already service connected and identified relevant evidence, which was obtained, the Board concludes that the Appellant had an awareness of what was necessary to substantiate the claim and any failure to provide adequate VCAA notice was not prejudicial.  Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (quoting Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir.2007)).  








Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO obtained the service records, VA records, and the death certificate.  At the time of his death, the Veteran was admitted to a VA medical center, and the records have been obtained.  The Appellant has not identified any additionally available evidence such as private medical records for consideration in her appeal. 

VA has conducted a medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In October 2010, a VA examiner (a physician) reviewed the file and furnished an opinion.  As the VA opinion included a review of the Veteran's medical history and applied analysis to the facts of the case to support the conclusion reached in the opinion, the VA opinion is adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


When any veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310. 

A death will be considered to result from a service-connected disability when the evidence establishes that such disability, which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

For a service-connected disability to constitute a principal cause of death, it must be shown to be the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c). 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c). 


Facts

The Veteran served on active duty from November 1943 to April 1944, and the death certificate lists the immediate cause of death as myocardial infarction due to or as a consequence of metastatic colon cancer.  On the death certificate, for other significant conditions contributing to death, but not resulting in the underlying cause of death, there were no conditions listed.  No autopsy was performed.  The Veteran died while he was an inpatient of a VA medical center.   

At the time of the Veteran's death, service connection was in effect for psychosis with mental deficiency, rated as noncompensable, effective from June 1953.  Prior to that time, the disability was characterized as dementia praecox and evaluated as 50 percent disabling, effective April 1944, and 10 percent disabling, effective May 1945.  

The Appellant asserts that the Veteran's death is attributable to his service-connected psychosis with mental deficiency in that the Veteran was mentally incompetent and not able to advocate on his own behalf in health matters such as scheduling a colonoscopy.  [Her allegations of VA negligence in not ordering a colonoscopy as part of the Veteran's annual physical examination have been referred to the RO for consideration under 38 U.S.C.A. § 1151, as noted in the introduction to this decision].  She noted that the Veteran suffered mental breakdowns throughout his life and was placed on a mental ward at the VA in the 1990s.  

The service treatment records do not show any complaint, diagnosis, finding, history, or treatment of a heart abnormality, including a myocardial infarction, or colon abnormality, including colon cancer.  



The Veteran was treated for a pre-existing psychiatric disorder and he was declared unfit for service and discharged in April 1944.  At the time of discharge, the Veteran's physical condition at the time of discharge was good.  

After service, VA and private medical records show treatment for a variety of ailments, including psychosis with mental deficiency and schizophrenic reaction.  On VA examinations in March 1945 and in April 1948, the cardiovascular and digestive systems were evaluated as normal.  

In September 1976, essential hypertension was diagnosed.  In November 1976 on VA examination, the diagnoses included hypertension, chest pain, and psychosis with mental deficiency by history in complete remission.  It was noted that psychiatrically, the Veteran was stable and competent to handle his government funds.  

In March 1977, the Veteran suffered a cerebrovascular accident with paresis of the right hand and forearm.  An arteriogram showed a cerebrovascular accident of the left middle cerebral artery.  In October 1977, Dr. H referred to the Veteran's cerebrovascular accident and expressed the opinion that the Veteran was incompetent.  

In November 1977 on VA examination, the Veteran's digestive system was normal and the cardiovascular system was essentially normal.  On VA neuropsychiatric examination in November 1977, the diagnosis was psychosis with mental deficiency by history and chronic organic brain syndrome secondary to cerebrovascular accident (incompetent).  In a VA neurological examination in November 1977, the residuals of the cerebrovascular accident included some chronic brain syndrome.  



In September 1981 on VA examination, the diagnoses were cerebrovascular accident, seizure disorder, since the cerebrovascular accident,  and chronic brain syndrome with dementia.  The VA examiner noted the residuals of the cerebrovascular accident and stated that the Veteran was probably not competent to manage his business affairs though the Veteran did not appear psychotic.  The VA examiner stated that the Veteran was not exhibiting any sign of schizophrenia.  VA records from November 1988 to April 1990 show that the Veteran was compliant with medication and he not psychotic.  

VA records in June 1994 show that the Veteran was admitted with bizarre behavior to include threatening family members with deadly force.  His wife indicated that he had not been taking his medications.  While an inpatient, the Veteran's anti-psychotic medication was adjusted and his anti-seizure medication was changed.  After a week, the Veteran was discharged in an improved condition.  The diagnoses were bipolar disorder and seizure disorder.  In September 1996 the Veteran was doing well on medication and no psychosis was present.  In November 1999, it was noted that the Veteran had adjusted well ever since his inpatient stay in 1994.  It was stated that the Veteran was asymptomatic from a psychiatry point of view and that further mental health followup was not required.  

In May 2003, the Veteran was hospitalized for bradycardia.  In August 2004, the Veteran was diagnosed with asymptomatic coronary artery disease.  The Veteran was to continue on cardiovascular medications and there was no need for further followup.  In September 2006 and in January 2007, the Veteran was seen by his primary care physician and the Veteran had no new health problems.  In August 2007 on a routine medical examination, the Veteran was unwilling to complete the serial fecal occult blood test.  




In July 2008, VA records show that the Veteran was admitted with a bowel obstruction due to adenocarcinoma in the right colon.  He underwent a right hemicolectomy and ileal-transverse colon anastomosis.  Thereafter, the Veteran became weak and dehydrated.  In August 2008, a feeding tube was place.  In September 2008, he was readmitted to the hospital with blockage of the feeding tube.  On day of admission, the Veteran had a cardiac arrest and a myocardial infarction was suspected.  The Veteran when attempts to resuscitate him were unsuccessful.  At the time of his death, the Veteran was taking numerous medications to include medication for hypertension and bipolar disorder.     

In October 2010, a VA physician reviewed the Veteran's file to address the question of whether the Veteran's service-connected psychotic illness with mental deficiency contributed to his death.  The VA physician expressed the opinion that it was unlikely that the Veteran's service-connected psychosis with mental deficiency contributed to his death.  The VA physician explained that right colon cancer was known to be discovered at an advanced stage, because it was often asymptomatic until undetected blood loss led to severe anemia with weakness, as was the case with the Veteran.  The VA examiner concluded that it was unlikely that the Veteran's mental status significantly impaired early detection of colon cancer.  

Analysis

The service treatment records do not contain any evidence of a cardiac or gastrointestinal abnormality to which the fatal myocardial infarction due to metastatic colon cancer the cause of death may be related.  And there is no other evidence, lay and medical, that shows that the fatal myocardial infarction due to metastatic colon cancer was related to an injury, disease, or event in service.  




There is no entry on the death certificate that to show the service-connected psychosis with mental deficiency was a principal or contributory cause of death.  

To the extent that the Appellant attributes the Veteran's cause of death to his service-connected disability, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 492 F.3d at 1377. 

Although the Appellant is competent to describe the Veteran's behavior and symptoms of abdominal pain she observed before his final illness, the Appellant as a lay person is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.). 

The Appellant's opinion as a lay person is limited to inferences that are rationally based on her perception and does not require specialized education, training, or experience.  As a lay person, the Appellant, without specialized education, training or experience, is not competent to infer based on personal observation alone that the Veteran's cause of death was related to the service-connected psychosis with mental deficiency.  




And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the Veteran's service-connected disability and the cause of death.  

Further, although the Appellant is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's death to an injury, disease or event in service or to the service-connected disability.  

For these reasons, the Board rejects the Appellant's statements as competent evidence to substantiate the claim that the cause of the Veteran's death was related to the service-connected disability. 

The competent evidence of record consists of the medical opinion of a VA examiner, who in consideration of the facts presented in the record, expressed the opinion that the Veteran's service-connected disability did not contribute to his death.   This evidence is persuasive and opposes, rather than supports, the claim, and there is no competent evidence in favor of the claim. 












In sum, the competent evidence does not demonstrate that the Veteran's cause of death was related to disability incurred or aggravated by service or that the Veteran's service-connected psychosis with mental deficiency contributed to his death.  As the preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


